Citation Nr: 0210846	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




WITNESS AT HEARING ON APPEAL

The appellant






ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.  He died in November 1998.  

The appellant is the veteran's surviving spouse.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 RO decision which 
denied service connection for the cause of the veteran's 
death.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

In October 2001, the appellant canceled a scheduled hearing 
before the undersigned Member of the Board to have been held 
in Washington, D.C.  

Later in October 2001, the Board remanded the case to the RO 
for additional development.  




FINDINGS OF FACT

1.  The veteran's death in November 1998 was caused by 
malignant lymphoma that was first clinically demonstrated 
many years after his period of active service during the 
Vietnam era.  

2.  There is no convincing evidence to show that the veteran 
served in the Republic of Vietnam during his active service 
or was exposed to an herbicide agent during active service.  

3.  There is no convincing evidence to show that the 
veteran's malignant lymphoma developed as the result of an 
event in service including the claimed Agent Orange exposure 
in the Republic of Vietnam.  

4.  A service-connected disability is not shown to have 
caused or contributed materially in producing or hastening 
the veteran's death.  



CONCLUSION OF LAW

The fatal malignant lymphoma was not due to disease or injury 
that was incurred in or aggravated by the veteran's active 
service; nor may it be presumed to have been incurred in 
service or to have been due to any Agent Orange exposure 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312, 3.313 (2001); the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1968 to 
February 1971.  The service medical records do not show any 
complaints, clinical findings, or diagnosis of lymphoma.  

The veteran's service personnel records show that he was 
awarded the National Service Defense Medal and Expert (M-14) 
ribbon; that his foreign service was in Okinawa, Japan for 
the period of November 1968 to May 1970; and that his 
military occupational specialty was a field radio repairman.  

There is no evidence in his service records that he served, 
even temporarily, in the Republic of Vietnam.  

The medical records dated from 1983 to 1998 from Steven 
Becker, M.D., the veteran's private physician, show that he 
was treated for a variety of illnesses, to include malignant 
lymphoma that was initially diagnosed in September 1997.  

Other private medical records dated from September 1997 to 
November 1998 show that the veteran was diagnosed with large 
cell immunoblastic non-Hodgkin's malignant lymphoma in 
September 1997 (after complaining of a lump on the right side 
of his neck for approximately three weeks), and that he 
thereafter underwent radiotherapy and then chemotherapy.  He 
was initially felt to be in remission, but in February 1998 
he developed low back pain.  

The veteran received radiotherapy to the lumbar spine, and in 
May 1998 he underwent a transpedicular decompression with 
cordectomy and ilium strut placements.  

The veteran did well until June 1998 when he developed a 
rectal fistula and rectal incontinence.  He received 
additional chemotherapy and had thoracic spine involvement 
with spinal cord compression in early September 1998.  He 
received palliative radiotherapy.  He was hospitalized for 
rectal fistula with rectal bleeding and then began 
experiencing increasing left hip pain.  He was readmitted to 
the hospital and placed on morphine to help with his pain.  
He continued to feel weak, but his pain was fairly well 
controlled.  He developed a new lesion in his scalp which was 
probably lymphoma.  

On October 22, 1998, he was readmitted to the hospital with 
rapidly progressive pain and generalized weakness and a 
complaint of ptosis of the left eyelid.  He was given 
palliative radiation.  He became more lethargic.  He was 
discharged home on November 11, 1998, with follow-up by 
Hospice.  

The Certificate of Death indicates that the veteran died at 
his home in November 1998, at the age of 50.  

The immediate, and only, cause of death was reported as 
malignant lymphoma, with an approximate interval of 14 months 
between onset and death.  The certificate indicates that an 
autopsy was not performed.  

In a January 1999 statement, Steven Becker, M.D., indicated 
that the veteran was diagnosed with malignant lymphoma, 
diffuse, large cell, immunoblastic type, or high-grade non-
Hodgkin's lymphoma, in September 1997.  

In February 1999, the RO received the appellant's claim for 
service connection for the cause of the veteran's death.  

In an April 1999 statement, William Lawrence, M.D., indicated 
that the veteran was under his control from October 1997 
until his transfer to Hospice on November 11, 1998.  He 
stated that the veteran was initially diagnosed with Stage I 
large cell lymphoma, and that despite chemotherapy and 
radiation, he relapsed in the bone and was not responsive to 
further efforts to induce remission.  He stated that the 
veteran received palliative radiation therapy for spinal cord 
compression and was bedridden at the time he last saw him.  

In a June 1999 statement, the appellant indicated that she 
was undertaking research to obtain the names of the veteran's 
fellow servicemen, in connection with her claim.  

In a January 2000 decision, the RO denied service connection 
for the cause of the veteran's death.  

The correspondence between the appellant and the National 
Personnel Records Center (NPRC) shows that, in January 2000, 
she had requested information pertaining to the veteran's 
duties in Okinawa and whether he served any time (even one 
day) in Vietnam.  

The NPRC responded that morning reports would not reflect 
unit activities as requested by the appellant and that staff 
daily journals did reflect unit activities (available upon 
request made in writing).  

In a March 2000 statement, the appellant's representative 
claimed that the veteran's death was service connected.  It 
was contended that the veteran handled Agent Orange while on 
active duty.  

In an April 2000 hearing at the RO before a Hearing Officer, 
the appellant testified that the veteran told her that he had 
served in Vietnam and that, in Okinawa, he was involved in 
dumping barrels (which he believed to be Agent Orange) into a 
body of water.  She also said that the veteran felt that he 
could never prove such a thing because the dumping of the 
barrels was not documented.  

She contended that the veteran's death resulted from exposure 
to Agent Orange during his military service.  She indicated 
that she had attempted to contact some of the veteran's 
service buddies, but that he did not keep in contact with 
anyone.  

In April 2001, the National Personnel Records Center, in 
response to a request for dates of the veteran's service in 
Vietnam and whether any documents showed exposure to 
herbicides, indicated that the veteran's record did not 
indicate any Vietnam service or Vietnam service medal and 
that there were no records of exposure to herbicides.  

In a letter dated in June 2001 to Congress, the appellant 
requested assistance in obtaining information pertaining to 
the veteran's service duties.  She stated that the veteran 
told her of having handled Agent Orange to include 
clandestine activities while he was stationed in Okinawa.  
She believed that information from men who served with the 
veteran in Okinawa would help her claim.  

In an August 2001 statement, the appellant's representative 
claimed that it was at least as likely as not that the 
veteran was exposed to Agent Orange or residuals thereof 
while he was stationed in Okinawa because equipment that was 
sent to Okinawa from Vietnam for repairs contained Agent 
Orange or residuals of such.  

In a September 2001 statement, the appellant's representative 
reiterated the appellant's report that the veteran told her 
that, during service, he was tasked with disposing of 
barrels, which might have contained Agent Orange, into a body 
of water.  He also reiterated the appellant's testimony that 
the veteran might have been assigned on temporary duty to 
Vietnam.  

Additionally, he stated that the veteran's service 
inoculation records reflected that he received a plague shot 
in 1968 or 1969, and that "on information and belief" 
plague was not present in Okinawa but was present in Vietnam.  
(The service medical records reflect that the veteran was 
immunized against "plague" in March 1968 and either October 
1968 or 1969.)  

In a letter dated in September 2001 to Congress, the 
appellant reiterated that the veteran told her about being 
awakened during the night during service to dispose of 
barrels containing Agent Orange.  She also stated that the 
veteran handled radio equipment that was brought in from 
Vietnam and covered in Agent Orange.  

In October 2001, the Board remanded the case to the RO for 
additional development.

In February 2002 statement, the appellant stated that her 
former representative had told her about a veteran who sought 
his assistance in filing a disability claim involving cancer 
claimed as due to contact with Agent Orange, despite the fact 
that that veteran had not served in Vietnam.  

The appellant stated that, in her case, the veteran's duty in 
Okinawa was radio repair and that radio equipment brought in 
to Okinawa from Vietnam was covered in Agent Orange.  

In March 2002, the RO received additional service medical 
records (i.e., a pre-induction examination report and a 
February 1971 statement of the veteran concerning his medical 
condition).  These records do not show any complaints, 
clinical findings, or diagnosis of lymphoma.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in January 2000), Statement of the Case (in 
February 2000), Supplemental Statements of the Case (in May 
2001 and April 2002), and in letters to the appellant (in 
December 2001 and February 2002), the RO has notified her of 
the evidence needed to substantiate her claim.  

The RO has also made reasonable efforts to assist the 
appellant in obtaining evidence for her claim, to include 
requesting medical records to which she has referred (i.e., 
from private medical providers) and additional service 
medical records (i.e., from the National Personnel Records 
Center).  

In the December 2001 and February 2002 letters to the 
appellant, in particular, the RO has informed her of the 
records which it would obtain for her and of the information 
or evidence which was needed from her.  Additionally, the RO 
has provided the appellant with the opportunity for a 
hearing, which was conducted in April 2000.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including malignant tumors, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, certain diseases, to include non-Hodgkin's lymphoma, 
will be rebuttably presumed to have been incurred in service 
if manifest to a compensable degree within specified periods, 
even if there is no record of such disease during service.  
The presumptive period for the non-Hodgkin's lymphoma is any 
time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e), 3.313; McCartt v. West, 12 Vet. App. 
164 (1999).

It is of particular note that a new law, the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), has amended the provisions of 
38 U.S.C.A. § 1116, in pertinent part, by expanding the 
presumption of exposure to herbicides to include all Vietnam 
veterans, not just those who have a disease on the 
presumptive list in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  

This provision became effective on December 27, 2001, and 
thus reverses the Court's decision to that effect in McCartt, 
supra.  As the new provision is liberalizing, it is 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The veteran served on active duty from February 1968 to 
February 1971.  During his lifetime, service connection was 
not in effect for any disability.  He died in November 1998, 
many years after his active duty.  

The veteran's November 1989 Death Certificate shows that the 
immediate and sole cause of death was malignant lymphoma, of 
14 months' duration.  The record also contains private 
medical records and terminal hospital records which show 
treatment for malignant lymphoma beginning in 1997.  

None of these records relate the onset of the fatal lymphoma 
to the period of the veteran's active duty more than 25 years 
earlier.  There is no evidence that this disease was present 
in service or manifested within one year of separation from 
service.  

The records show that the onset of the veteran's lymphoma was 
not manifest until 1997.  There is no medical evidence 
linking it to any incident of service.  The underlying cause 
of death, malignant lymphoma, was nonservice connected.  

Nevertheless, because he was diagnosed with non-Hodgkin's 
lymphoma, service connection still may be established on a 
presumptive basis, provided that the veteran was exposed to 
an herbicide agent during active service.  38 C.F.R. 
§ 3.309(e).  Such exposure is presumed for a veteran who 
served in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6).  

Thus, the central issue of this claim is whether the veteran 
served in the Republic of Vietnam during active duty, or 
whether he was otherwise exposed to Agent Orange during 
active service.  

The appellant maintains that the veteran was exposed to Agent 
Orange in the Republic of Vietnam and that his malignant 
lymphoma should be deemed service connected on a presumptive 
basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  She testified that the veteran told her that he 
had served in Vietnam as well as Okinawa, Japan.  

She also contends that he was exposed to Agent Orange during 
his recognized service in Okinawa, Japan, during disposal of 
barrels of what he believed to be Agent Orange and during his 
repair of radio equipment brought from Vietnam covered in 
Agent Orange.  

After a careful review of the record including the veteran's 
service personnel and medical records, the Board finds that 
there is no convincing evidence to show that the veteran 
served in the Republic of Vietnam during his military 
service.  

The records show instead that he actually served in Okinawa, 
Japan during the Vietnam era, and there is no indication that 
he went to the Republic of Vietnam, even temporarily, while 
serving in Okinawa.  

Thus, the veteran is not entitled to a presumption of 
exposure to herbicide agents, despite the fact that he was 
diagnosed with a disease listed at 38 C.F.R. § 3.309(e).  See 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  

Furthermore, there is no convincing evidence of record to 
show that the veteran was otherwise exposed to an herbicide 
agent, or Agent Orange, during his service.  

The appellant has testified that the veteran believed he had 
dumped barrels of Agent Orange into a body of water during 
service.  However, there is no confirmation of this report 
(just as the veteran had believed there would be none, as he 
related that it was a clandestine activity carried out at 
night).  

Moreover, the veteran's military occupational specialty was 
that of a radio repairman, and there is no documentation as 
he carried out his duties that he was exposed to herbicide 
agents including Agent Orange.  

The appellant's assertions of exposure to radio equipment 
from Vietnam covered in Agent Orange cannot be substantiated 
by the record.  The appellant has not identified any source 
of information or records that would reasonably confirm such 
claimed exposure.  

In sum, the Board finds that there is no convincing evidence 
to show that the veteran served in the Republic of Vietnam 
during his active service or otherwise served in a capacity 
that he would have been exposed to Agent Orange, or an 
herbicide agent, during active service.  

The Board concludes that the weight of the credible evidence 
demonstrates that the underlying cause of death (malignant 
lymphoma) began many years after service and was not caused 
by any incident of service.  The underlying cause of death is 
nonservice connected, and the requirements of service 
connection for the cause of the veteran's death have not been 
met.  

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

